Citation Nr: 0310188	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  99-24 412	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (initial) rating for degenerative 
joint disease of the left knee, currently evaluated as 
10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel





INTRODUCTION

The veteran served on active duty from July 1973 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Detroit, Michigan RO that granted a claim of entitlement 
to service connection for degenerative joint disease of the 
left knee and assigned a 10 percent evaluation, effective 
November 9, 1998.  The RO notified the veteran of this action 
by letter that same month, and he perfected his appeal in 
this regard in November 1999.  During the pendency of the 
appeal, the veteran became a resident of Indiana and, in 
April 2001, jurisdiction of the claims file was transferred 
to the Indianapolis, Indiana RO.

Besides the issue listed above, the issue of entitlement to 
service connection for varicose veins of the left leg was 
developed for appellate review following the September 1999 
rating decision.  In an October 2002 rating decision, the RO 
granted service connection for varicose veins of the left 
leg.  Accordingly, this issue is no longer before the Board.  


FINDING OF FACT

The veteran's service-connected degenerative joint disease of 
the left knee may be considered productive of moderate 
impairment.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for service-connected 
degenerative joint disease of the left knee have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.27, 4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 5010, 
5260, 5257) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

Under Diagnostic Code 5010, traumatic arthritis is evaluated 
as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a (Diagnostic Code 
5003) (2002).  In addition, this Diagnostic Code allows for a 
rating of 10 percent for each major joint (which includes the 
knee) affected by limitation of motion, if this limitation is 
not otherwise compensable under the pertinent rating 
criteria.  In this regard, painful motion with joint 
pathology is considered productive of disability, entitled to 
at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2002).  Because the knee is a major joint, 
38 C.F.R. § 4.45 (2002), consideration must be given to these 
criteria as well.

For knee disabilities, limitation of motion rating criteria 
are set forth in Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned 
when flexion of the knee is limited to 60 degrees; 10 percent 
is warranted when flexion is limited to 45 degrees; 20 
percent is warranted when flexion is limited to 30 degrees; 
and 30 percent is warranted when flexion of the leg is 
limited to 15 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 
5260).  Under Diagnostic Code 5261, a noncompensable rating 
is assigned when extension of the knee is limited to 5 
degrees; 10 percent is assigned when extension is limited to 
10 degrees; 20 percent is assigned when extension is limited 
to 15 degrees; and 30 percent is assigned when extension is 
limited to 20 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 
5261).  (Full range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2002).)

The Court has held that, when evaluating joints on the basis 
of limited motion, VA has a duty to determine whether the 
joint in question exhibits weakened movement, excess 
fatigability, incoordination, or other functional loss, and 
whether pain limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (2002).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.

Furthermore, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca, 8 Vet. App. at 202 (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  The Court has explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id.

Historically, the veteran's medical records reveal that, 
while on leave in service in January 1979, he sought 
treatment after he slipped and fell on ice.  X-rays of the 
left knee revealed the presence of a fracture of the infero 
latero surface.  

Thereafter, VA outpatient treatment reports dated in the late 
1990's were associated with the claims file.  These records 
show that the veteran was seen for complaints of left knee 
pain and limited motion since at least 1998.  

In July 1999, the veteran was examined for VA purposes.  The 
report of this examination reflects that the veteran gave a 
history of sustaining a fracture of the left patella while on 
leave during service.  He reported that his left knee had 
gradually worsened through the years and that he now had 
constant pain.  He had a problem with it giving out from time 
to time, swelling with overuse, and with it being worse with 
weight bearing.  He denied any locking.  He could no longer 
ride a bicycle due to pain.  Ibuprofen provided little 
relief.  The veteran reported that its effect on his 
occupation and daily living was that his knee was always 
painful.  Examination of the left knee revealed no observable 
or palpable deformity.  The patella was minimally tender to 
palpation and pressure.  There was no edema, effusion, or 
crepitus.  Ligaments were stable.  McMurray's test was 
negative.  Range of motion was flexion to 105 degrees and 
extension to 0 degrees.  X-rays revealed moderate 
degenerative changes in the left knee.  Degenerative joint 
disease of the left knee was diagnosed.  Based on these 
records, by rating action of September 1999, the RO granted 
service connection for degenerative joint disease of the left 
knee and assigned a 10 percent rating under Diagnostic Code 
5257.

When examined by VA in March 2002, the veteran complained of 
increased left knee pain.  Medication included one tablet a 
day of Vioxx.  Examination of the left knee revealed mild 
deformity of the left knee joint and pain on palpation over 
the medial and lateral joint compartment.  There was painful 
and limited range of motion.  Flexion was possible to 125 
degrees.  Extension was full.  There was crepitation during 
movement.  Gait was antalgic with mild limping on the left 
leg.  For longer distances, the veteran was using a cane to 
help with ambulation.  The diagnoses included degenerative 
osteoarthritis of the left knee joint.  

Correspondence from the veteran's employer, dated in April 
2002, indicates that the employer had recently took the 
veteran off a cooking job due to the veteran's left knee and 
stress of the job.  The veteran was now working fewer hours 
and making less money because of it.  The employer further 
stated that he had seen the veteran's knee and it did swell 
up a lot. 

A May 2002 magnetic resonance imaging scan of the left knee 
revealed near complete loss of the lateral compartment joint 
space related to chronic degenerative changes with associated 
degenerative spurring and subchondral bony degenerative 
changes, including one or two small subchondral defects.  The 
impression included extensive degenerative-type changes, most 
severely involving the patellofemoral and lateral 
compartments of the left knee.  Thereafter, by rating action 
of October 2002, the RO confirmed the 10 percent rating for 
degenerative joint disease of the left knee.

On this record, it is shown the veteran has painful 
limitation of flexion of the knee.  At the same time, this 
limitation is not so severe as to warrant an increased rating 
under Diagnostic Code 5260 or 5261.  Indeed, the record does 
not reflect that the criteria for even a compensable 
evaluation for limitation of motion were met under these 
Diagnostic Codes.  In view of that, but given the veteran's 
complaints and objective findings on recent examination, it 
is appropriate to rate the veteran's impairment as analogous 
to an "other impairment" of the knee under Diagnostic Code 
5257.  Although this Diagnostic Code typically contemplates 
subluxation and instability, given the presence of extensive 
degenerative changes, deformity, pain to palpation and 
painful and limited motion, the Board is persuaded the left 
knee impairment most nearly approximates a moderate 
disability under this Code.  Accordingly, a 20 percent 
evaluation for the veteran's left knee disability is 
warranted in this case.  [A higher 30 percent rating under 
this Code would require severe impairment, which is not shown 
since the veteran has only a mild limp, ligaments are stable, 
there was no muscle atrophy and he was shown to retain nearly 
90 percent of normal range of motion on recent examination.]

In reaching the foregoing decision, the Board notes that its 
analysis covers the entire period from the veteran's award of 
service connection, and finds that at no time since then has 
the veteran's disabilities been more disabling than as rated 
herein.  Accordingly, separate "staged ratings" during this 
period are not warranted.  See Fenderson v. West, 12 Vet.App. 
119, 126 (1999).

Likewise, the Board's decision has also considered other 
Diagnostic Codes that address knee impairment, but observes 
that the veteran's service-connected left knee disability 
does not involve ankylosis, genu recurvatum, or impairment of 
the tibia or fibula, as would otherwise permit consideration 
of ratings under Diagnostic Code 5256 or 5263.  Consequently, 
these Diagnostic Codes do not provide a means for assigning a 
higher evaluation in this case.  

Further, the Board has considered whether the veteran is 
entitled to a rating for service-connected left disability on 
account of considerations outside the schedular rating 
criteria.  The Board, however, finds that the evidence does 
not tend to show that service-connected left knee disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

The current evidence of record does not demonstrate that 
service-connected disability has resulted in frequent periods 
of hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  

In the veteran's case, there is no indication that his left 
knee disability is so unusually debilitating as to warrant a 
referral of his case for an extraschedular evaluation under 
§ 3.321(b).  As noted above, there is no evidence that the 
nature and severity of his symptoms are beyond what is 
contemplated by the applicable criteria.  It is not shown by 
the evidence that the appellant has required frequent 
hospitalizations for his knee, or that there has been any 
significant or regular outpatient treatment for any knee 
problem.  In view of these findings and in the absence of 
evidence of extraordinary symptoms, the Board concludes that 
the schedular criteria adequately contemplate the nature and 
severity of the veteran's service-connected left knee 
disability.  Therefore, the Board concludes that a remand to 
the RO for referral of the issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

Finally, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA).  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of certain amendments to 
38 C.F.R. § 3.156(a) and to 38 C.F.R. § 3.159 not pertinent 
here.  

More particularly, the VCAA, among other things, modified 
VA's duties to notify and to assist claimants by amending 
38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").  First, the VCAA imposed 
obligations on the agency when adjudicating veterans' claims.  
With respect to the duty to notify, VA must inform the 
claimant of information "that is necessary to substantiate 
the claim" for benefits (codified as amended at 38 U.S.C.A. 
§ 5103).  Second, 38 U.S.C.A. § 5103A sets out in detail the 
agency's "duty to assist" a claimant in the development of 
claims for VA benefits.  The new § 5103A provides in part 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in   the amended § 5103(a).  From the 
outset, the RO has informed the veteran of the bases on which 
the RO decided the claim and of the elements necessary to be 
granted the benefit sought.  This is evidenced by the rating 
action of November 1999; statement of the case (SOC) issued 
in November 1999; and supplemental SOCs issued in October 
2000 and January 2003; which informed him of the applicable 
law and regulations.  The record also reflects that the 
veteran was notified by the RO in the January 2003 
supplemental statement of the case of the changes brought 
about by the VCAA.  The record shows that the RO has notified 
the veteran of the evidence necessary to substantiate the 
claim, and he was given the opportunity to submit additional 
evidence.  Specifically, the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and which evidence would be obtained by the 
veteran, and which evidence would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West 2002).  These documents also show 
that VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  In this case, VA medical records 
identified by the veteran were obtained, and the veteran has 
not indicated that additional records exist that would have 
an effect on the Board's analysis.

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the veteran was provided with VA 
examinations in July 1999 and March 2002, and VA examiners 
provided findings regarding the severity of the veteran's 
service-connected left knee disability.  An additional 
examination or medical opinion being unnecessary, the Board 
finds that the RO has satisfied the duty-to-assist 
obligations.

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  Accordingly, 
further development of this claim is not warranted.


ORDER

A 20 percent evaluation for degenerative joint disease of the 
left knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

